           Case 3:18-cv-10123-KAR Document 82 Filed 08/10/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 3:18-CV-10123-KAR

TAMMY CAGLE,                                         )
    Plaintiff                                        )
                                                     )
vs.                                                  )
                                                     )
JUDGE THOMAS ESTES AND                               )
BEHAVIORAL HEALTH NETWORK,                           )
     Defendants                                      )


             MOTION FOR SUMMARY JUDGMENT BY THE DEFENDANT,
                           JUDGE THOMAS ESTES

      The defendant, Judge Thomas Estes (hereinafter “Estes”), hereby moves this Honorable

Court to enter summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

As grounds therefor and in support thereof, Estes states that the sole remaining claim against him

sole remaining count against him, which is a claim for Sex Discrimination/Hostile Work

Environment in violation of M.G.L. c. 151B, is not supported by the law or facts of this case.

      As further grounds, please refer to the attached Memorandum of Law in Support of this

Motion, incorporated hereby reference.

      WHEREFORE, Estes respectfully requests that this Court enter summary judgment in this

favor.




643004
         Case 3:18-cv-10123-KAR Document 82 Filed 08/10/20 Page 2 of 2
                                                                                          Page 2 of 2




                                              THE DEFENDANT
                                              JUDGE THOMAS ESTES

Dated: August 10, 2020
                                              By /s/ Nancy Frankel Pelletier
                                              Nancy Frankel Pelletier, Esq., BBO No. 544402
                                                  npelletier@robinsondonovan.com
                                                  Direct Fax (413) 452-0342
                                              Jeffrey J. Trapani, Esq., BBO No. 661094
                                                  jjt@robinsondonovan.com
                                                  Direct Fax (413) 452-0389
                                              Robinson Donovan, P.C.
                                              1500 Main Street, Suite 1600
                                              Springfield, Massachusetts 01115
                                              Phone (413) 732-2301


                            CERTIFICATE OF CONSULTATION

        The undersigned states, in accordance with Rule 7.1 of the Local Rules of the United
States District Court, that an effort was made to resolve this matter.

                                                     /s/ Nancy Frankel Pelletier
                                                     Nancy Frankel Pelletier

                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants** on this 10th day
of August, 2020.

**
                                                     /s/ Nancy Frankel Pelletier
                                                     Nancy Frankel Pelletier




643004
